Woodward, J. (dissenting):
The record of the proceedings before the State Workmen’s Compensation Commission discloses no reason for disturbing the determination reached and award made in favor of Louisa Bargey, wife of the deceased workman, Lyman D. Bargey. A careful examination of that record shows clearly the correctness of the results reached by the Commission and demonstrates that the claimant is fairly entitled to the protection of the Workmen’s Compensation Law.
On December 2, 1914, the deceased was at work as a carpenter for the Massaro Macaroni Company in his home town of Fulton. He was doing the work personally; he had then no assistants and had not had any on the work on which he was then engaged. There had been no contract, written or oral, between himself and his employer regarding the work he was then doing or payment therefor, except that he was told what the employer wanted him to do and he was doing it. He was to be paid by the hour for his time with reimbursement for any materials furnished by him. He had done other work, at *106various times, for this and other employers and, apparently with the one exception hereafter noted, had been similarly paid. When the president of the employer wanted a piece of carpenter work done he commonly sent for Bargey, and Bargey came and did it. On one previous occasion there had been a rather meager memorandum of an agreement with Bargey covering specified work of an unusual quantity, cost and duration, at a “ lump sum ” compensation. In doing the work under that agreement Bargey had the services of a helper, some weeks or months before. He paid this helper for his time, and when that work was finished, the helper went to work elsewhere. Before he began the work in the course of which he met his death, he had. completed all the work to which the written contract related, and had rendered to his employer his final bill for that and other work previously performed. He had- no office or store, no billheads or contract forms, no regular employees, no payroll, no insurance as an employer. His work was invariably of the artisan’s grade; for at least fourteen years he had worked continuously as a carpenter, usually alone on individual jobs, and usually by the day or hour. It does not appear that he ever exercised anything approximating superintendence or independent direction of work he was hired to do.
On the forenoon of December 2, 1914, the floors of the employer’s building came crashing down upon Bargey’s head, killing him instantly. On December 4, 1914, the employer made its report of the injury to the Compensation Commission and stated therein as follows:
“Was employee injured in course of employment? Yes. * * * Occupation when injured ? Carpentry work. Was injured employee doing his regular work ? Yes. * * * Piece or time worker ? Time worker and contractor.”
Questioned by counsel for the insurance carrier, before the Commission, the president of the employer testified: “Q. What was his [Bargey’s] business ? A. Carpenter. Q. Anything else than a carpenter ? A. He was a contractor.”
Undeniably, at the time he met his death, Bargey was working alone, as a time-worker by the hour, doing artisan’s work, without contract other than that of employment.
*107After comprehensive taking of testimony the Commission found, as a matter of fact, that the decedent was a carpenter and an “ employee ” at the time he met his death.
The assertion of the insurance carrier that Bargey was not an “employee” within the meaning of the statute cannot he sustained in the light of the rulings of this court in Matter of Rheinwald v. Builders’ Brick & Supply Co. (168 App. Div. 425); Matter of Moore v. Lehigh Valley R. R. Co. (169 id. 177); Matter of Powley v. Vivian & Co., Inc. (Id. 170), and similar cases.
Precedent and common sense alike place, within the purview of the Workmen’s Compensation Law, this claimant’s husband and the work he was doing when death ended his service as a wage earner. We find no reasons for alteration of the views maturely expressed by this court in the Powley, Moore and Bheinwald cases.
The Commission’s determination as to the claim at bar is abundantly sustained by the evidence, and the award should be affirmed.
Award reversed and claim dismissed.